Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 1 of 11




                    Exhibit 8
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 2 of 11
        Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 3 of 11



3)      HF, which I lead, is a nonprofit membership organization that supports Hispanic families
and strengthens Latinx institutions through work in areas, such as education, immigration, civic
engagement and economic empowerment.

4)      HF’s network of organizations has over 100 Latinx grassroots and nonprofits, many of
which have students who attend middle schools that would benefit from an expanded Discovery
Program enhancing their chances of admission to the Specialized High Schools. HF, as set forth
below, has promoted the benefits of the Discovery Program, provided workshops on topics of
interest to students, including gaining admission to the Specialized High Schools.

5)       HF has been committed, for nearly two decades, to advancing educational equity,
promoting racial diversity and diminishing racial isolation for students of color, particularly
Latinx students. HF promotes its education objectives through several initiatives, including
Pathways to Academic Excellence with its Pathways to College Prep and Pathways for Early
Childhood Literacy components, and forums and townhalls. In 2018 alone, through these
initiatives and in collaboration with the New York City Department of Education, HF served
more than 5,000 students, parents or caregivers and community members.

6)      On October 9, 2018, for example, HF hosted a Hispanic Education Summit, which
focused on a range of issues, including increasing diversity, desegregating New York City’s
public schools and fostering pathways to college for Latinx students. At the event, Chancellor
Carranza spoke about remedying the exclusion of Latinx and Black students from Specialized
High Schools by eliminating the Specialized High Schools Admission Test—the single test
determinant of admission—by promoting economic and geographic diversity and by expanding
summer programs. See Exhibit A (Alex Zimmerman & Reema Amin, Carranza says the city
could get rid of the SHSAT at 5 Specialized Schools on its own, contradicting de Blasio,
Chalkbeat (October 9, 2018)).

7)      In August 2018, in partnership with the New York City Department of Education, HF
held a first-of-its-kind Spanish Specialized High School Information Session and fair—keynoted
by Chancellor Carranza—at the Bronx High School of Science—a Specialized High School—
aimed at bridging the information gap between Latinx students and their counterparts seeking
admission to the Specialized High Schools. The workshop helped Limited and non-English
speaking community members learn about the Discovery Program as a pathway for preparing
their students to gain admission to the Specialized High Schools. See Exhibit B (informational
flyer).

8)       Also, in 2018, HF held a Back-to-School Town Hall at Washington Heights in
collaboration with Univision and ABC. The workshop, like others, focused on expanding
educational opportunities. Over the years, HF has conducted numerous educational forums
highlighting barriers to educational opportunities for Latinx students, promoting initiatives that
advance academic success, college readiness and retention of Latinx students in competitive
institutions of secondary and higher learning.

9)     I believe that for far too long, discriminatory practices have limited the educational
opportunities afforded to far too many of New York City’s students. The paucity of Latinx and




                                                 2
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 4 of 11
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 5 of 11




                   Exhibit A
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 6 of 11
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 7 of 11
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 8 of 11
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 9 of 11
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 10 of 11




                    Exhibit B
Case 1:18-cv-11657-ER Document 102-8 Filed 06/27/19 Page 11 of 11
